DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2019-163986 filed in Japan on 09/09/2019) required by 37 CFR 1.55 as electronically retrieved as of 04/02/2020.
Information Disclosure Statement
The information disclosure statement submitted on 03/06/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “ARsb” of Figure 18 does not appear to be mentioned in the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following minor typographical informality:  It is requested to center-align the labels “Fig. 14A”, “Fig. 14B” and “Fig. 14C” with the associated columns below by placing the aforementioned labels slightly above the x-y coordinate system, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- SEMICONDUCTOR DEVICE INCLUDING PAIRED MARKS AND METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE --.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by being unclear in reciting, “paired marks are arranged in a vicinity of the memory region of one chip region of the plurality of chip regions and in a common hierarchical layer in the kerf region” (bolded for emphasis). It is unclear what the bolded portion is referring to: the paired marks in a common hierarchical layer in the kerf region OR the paired marks with the memory region being in a common hierarchical layer in the kerf region. For purpose of examination on the merits all interpretations are considered.  
	Dependent claims 2-13 do not alleviate the indefiniteness of claim 1 and are rejected for incorporating the indefiniteness from the independent claim. 
Claim 20 is indefinite by being ambiguous in reciting, “the misalignment amount” at the third indented limitation because there is already defined from parent claim 14 “the misalignment amount at the first point” and “the misalignment amount at the second point” and in claim 20 at the second indented limitation mentions “a misalignment amount at the reference point” – thereby making the misalignment amount at the third indented limitation ambiguous.  For purpose of examination on the merits all misalignment amounts are considered. 
A. Rejections based on primary reference Takakuwa.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017/0148656 A1 to Takakuwa.

    PNG
    media_image1.png
    471
    820
    media_image1.png
    Greyscale

	Regarding independent claim 1, Takakuwa teaches a semiconductor device (i.e., as per paragraphs 0029 and 0034 there is semiconductor memory), comprising:
a plurality of chip regions (i.e., as illustrated in Examiner Annotated Figure 2B, supra, there may be defined chip regions as labeled with large black outline), each including a memory region in which a plurality of memory cells is arranged (i.e., as illustrated in Figure 2C there are memory cell areas inside each claimed chip region); and
a kerf region (i.e., as illustrated in comparing Figure 2B with Figure 2A and Figure 2C it appears that there is scribe lines illustrated in Figure 2A. Further, Figure 2B shows the scribe line spacing between the chip regions that is different than the location inside the “chip area” of Figure 2B that has pads) disposed between the chip regions (i.e., as defined, supra) and surrounding each chip region (i.e., see Figure 2B compared with Figure 2A and Figure 2C), wherein
paired marks (i.e., as illustrated in Figure 4A and Figure 4B there are paired marks MP1 with MP2 such that MP1 are the wafer W level and MP2 are the resist R level. They are paired because the MP2 is surrounded by MP1 and they are used together to measure misalignment between them as stated in paragraphs 0044, 0059, 0062) are arranged in a vicinity of the memory region (i.e., in comparing Figure 2B with Figure 2A it appears that MP1 are located some-what-closely-adjacent to the memory cells for each of the labeled chip regions, supra) of one chip region of the plurality of chip regions and in a common hierarchical layer (i.e., all MP1 are wafer W level and all MP2 are resist R level. Also it appears that all MP1 are same level as the memory region) in the kerf region (i.e., as defined, supra), the paired marks (i.e., MP1 and MP2) being disposed over upper (i.e., all MP2 in the higher resist R level) and lower (i.e., all MP1 in the lower wafer W level) hierarchical layers.
  	Regarding claim 2, Takakuwa teaches in one interpretation wherein the paired marks (i.e., MP1 and MP2 of Figure 4A and Figure 4B with images MQ1 and MQ2 respectively) are arranged to be close to positions symmetric (i.e., symmetric because there is an outer and inner box each sharing a common center) each other of the memory region (i.e., as already explained, supra) of one chip region with respect to a first direction (i.e., either direction of the square box located in the scribe line region), the kerf region where the paired marks are arranged extending in the first direction (i.e., extends in both directions of the box).
Regarding claim 2, Takakuwa teaches in second interpretation wherein the paired marks (MP1+MP2 of the one square adjacent to one memory cell AND MP1+MP2 of another square adjacent to another memory cell – all in one chip region as defined, supra) are arranged to be close to positions symmetric each other (i.e., using annotated Figure, supra of the arranged chip region along with Figure 10: it appears that one MP1 square is mirror symmetric with another MP1 square in the same chip region) of the memory region (in one chip region there are two memory cells. Such that MP1 for the top memory cell is closer to the top part of the memory cell while MP1 for the bottom memory cell is closer to the bottom part of the memory cell. This appears to be a mirror symmetry) of one chip region (i.e., as defined supra) with respect to a first direction, the kerf region where the paired marks are arranged extending in the first direction.
Regarding claim 3, Takakuwa teaches wherein the chip regions each include a peripheral region (i.e., see Figure 2C there is Row decoder stretching in the first vertical direction) where a peripheral circuit (i.e., row decoder) is disposed, and
the memory region and the peripheral region are arranged side by side in the first direction (refer to Figure 2C).
Regarding claim 4, Takakuwa teaches wherein a hierarchical layer of the memory region on which the plurality of memory cells is arranged in the memory region and a hierarchical layer of the peripheral region identical to the hierarchical layer on which the plurality of memory cells is arranged in the memory region are at least partly made of different materials (e.g., as illustrated in Figure 6A-1 of the memory region and Figure 6A-2 of the row decoder the materials are different because the memory region has materials that are thin layer and the row decoder has one larger insulation layer of close to same height of the stacked layers for memory).

Regarding claim 5, Takakuwa teaches wherein the hierarchical layer on which the plurality of memory cells is arranged in the memory region is in a stacked structure in which a plurality of conductive layers and a plurality of first insulating layers are alternately disposed (i.e., as explained in paragraph 0063: in the end there are alternating conductor and insulating layers).
Regarding claim 6, Takakuwa teaches wherein a second insulating layer (i.e., as illustrated in Figure 6A-1 and Figure 6A-2 the insulation layer 28 in the peripheral row decoder region appears to have a height that is close to the height of the stacked layers of memory) of which a thickness reaches at least a height of a top surface of the stacked structure is disposed in the peripheral region on the hierarchical layer identical to the hierarchical layer on which the plurality of memory cells is arranged in the memory region.
Regarding claim 9, Takakuwa teaches wherein the paired marks arranged in the common hierarchical layer are in a same type of a shape (i.e., as illustrated in Figures 4A-4B the marks MP1 are same shape AND the marks MP2 are same shape).
Regarding claim 10, Takakuwa teaches wherein an either of upper or lower paired marks of the paired marks disposed over the upper and lower hierarchical layers, is arranged on a hierarchical layer identical to a hierarchical layer of the memory region on which the plurality of memory cells is arranged in the memory region (i.e., it appears that MP1 is formed in the same level as parts of the memory region while MP2 is part of the resist higher level).
Regarding claim 11, Takakuwa teaches wherein the paired marks are disposed over the upper and lower hierarchical layers in a manner that at least part of the paired marks overlap between the upper and lower hierarchical layers (i.e., as illustrated in Figure 4A-4B the MP2 marks overlap MP1 marks).
Regarding claim 12, Takakuwa teaches wherein each of the paired marks is in a shape capable of measuring a misalignment amount (i.e., as explained in paragraph 0044 misalignment between MP1 and MP2 is calculated thereby having a shape for measuring misalignment).
Regarding claim 13, Takakuwa teaches wherein each of the paired marks forms at least in a shape of a box-in-box (see Figure 4B there is box-in-box), a bar-in-bar, or a grid-type mark.

Regarding independent claim 14, Takakuwa teaches a method for manufacturing a semiconductor device (i.e., Takakuwa teaches of alignment method during exposure in forming chips that contain memory) including a plurality of hierarchical layers (i.e., wafer W level versus resist R level), comprising:
forming first marks on a lower hierarchical layer (i.e., MP1 on wafer level of Figures 4A-4B) at positions corresponding to a first point (i.e., as illustrated in Examiner Annotated Figure 2B, supra—there are first MP1 in one chip region) and a second point i.e., as illustrated in Examiner Annotated Figure 2B, supra—there are other MP1 in same chip region) respectively;
forming a mask pattern (i.e., resist in Figure 4B: R) including second marks (i.e., MP2 on resist level of Figures 4A-4B) above an upper hierarchical layer at positions corresponding to the first position and the second position respectively (i.e., locations as explained, supra in claim 14 rejection); and
measuring a misalignment amount between the first marks and the second marks at the first point and the second point (i.e., as explained in paragraphs 0044 and 0059 and 0062: there is misalignment amount calculated between MP1 and MP2 for first and second point-locations as defined supra in claim 14), wherein
the first point and the second point are located at an outer edge portion of a shot region subjected to one-time exposure (i.e., Figure 2A-2C illustrates shot region SH. As illustrated in third embodiment paragraphs 0092-0096 there is exposure), and the first point and the second point are applied with stresses in opposite directions respectively in the upper hierarchical layer (i.e., when taking the examiner labeled Figure 2B of one region along with Figure 10 there is one first point square position with a downward stress and a second point square position with an upward stress), the first point and the second point being positioned across a reference point (i.e., as per paragraphs 0092-0096 there would appear inherently to be a reference point where no stress exists because as a basis in fact there is a canceling out of stresses) where no influence of stress exists in the upper hierarchical layer (i.e., as illustrated in Figure 10 and explained in paragraphs 0092-0096 the marks MP1 are balanced with MA marks: to cancel out/balance stresses and to take into account the position gaps in order to provide optimum alignment. Further, it is noted that MP1 necessarily includes MP2 of the upper hierarchical level because MP1 surrounds MP2 as illustrated in Figure 4B. Also, it is noted that the stress is coming from the upper stacked layer/levels of the memory as explained in paragraph 0053).
Regarding claim 16, Takakuwa teaches wherein the upper hierarchical layer includes a first region and a second region made of different constituent materials (i.e., refer to Figure 6A-1 and Figure 6A-2: there is memory region of Figure 6A-1 made with thin layer materials while the peripheral row decoder region has one thick material layer of insulation).
	Regarding claim 17, Takakuwa teaches wherein a stacked structure (i.e., refer to Figure 6A-1 there is stacked alternating structure SK) is formed in the first region.
Regarding claim 18, Takakuwa teaches wherein the mask pattern (i.e., as illustrated in Figure 7B-1 and 7B-1 the resist has a pattern for processing slit SL3) has a pattern for processing at least the stacked structure in the first region.
B. Rejections based on primary reference Yasuda.
Claim Rejections - 35 USC § 102
	Pertinent statements of statutory basis provided, supra.   
Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017/0154852 A1 to Yasuda et al. (“Yasuda”).
	Regarding independent claim 1, Yasuda teaches a semiconductor device (see title), comprising:
a plurality of chip regions (i.e., see Figure 1B: one chip region may be considered two chip areas adjacent each other in the vertical direction. Much the same as examiner annotated drawing of Takakuwa, supra), each including a memory region (i.e., see Figure 1C there is memory cell in each “chip area”) in which a plurality of memory cells is arranged; and
a kerf region (i.e., as illustrated in comparing Figure 1B with Figure 1A and Figure 1C it appears that there is scribe lines illustrated in Figure 1A. Further, Figure 1B shows the scribe line spacing between the chip regions that is different than the location inside the “chip area” of Figure 1B that has pads) disposed between the chip regions (i.e., as defined, supra) and surrounding each chip region (i.e., see Figure 1B compared with Figure 1A and Figure 1C), wherein
paired marks (i.e., as illustrated in Figure 7B and Figure 8B there is first superposition checking marks that is defined by MB and airgap 9 of exposed 7B as explained in paragraphs 0035-0036. This mark is on the same level as the memory. The second mark in the pair is mark area MP at the upper left hand corner of Figure 8B) are arranged in a vicinity of the memory region (i.e., both marks in the defined chip region and are adjacent the memory cell) of one chip region of the plurality of chip regions and in a common hierarchical layer (i.e., first superposition checking marks are in same layer as memory) in the kerf region (i.e., as defined supra), the paired marks being disposed over upper (mark area MP is upper) and lower (first superposition checking mark is lower) hierarchical layers.
Regarding claim 9, Yasuda teaches wherein the paired marks arranged in the common hierarchical layer are in a same type of a shape (i.e., as per Figures 3A-3B and other drawings the marks all appear to be slits or rectangles thereby considered as having the same shape).
Regarding claim 10, Yasuda teaches wherein an either of upper or lower paired marks of the paired marks disposed over the upper and lower hierarchical layers, is arranged on a hierarchical layer identical (i.e., as illustrated in Figure 7B and Figure 8B there is first superposition checking marks that is defined by MB and airgap 9 of exposed 7B as explained in paragraphs 0035-0036. This mark is on the same level as the memory stack) to a hierarchical layer of the memory region on which the plurality of memory cells is arranged in the memory region.
Allowable Subject Matter
Claims 7-8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 7, the memory region includes a plurality of memory sub-regions arranged in a first direction, the kerf region where the paired marks are arranged extending in the first direction, and the paired marks are arranged to be close to a first memory sub-region of the memory sub-regions, the paired marks being arranged close to positions symmetric each other of the first memory sub-region with respect to the first direction.

Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 8, the chip regions each include a peripheral region where a peripheral circuit is disposed, the memory region includes a plurality of memory sub-regions arranged along with the peripheral region in a first direction, the kerf region where the paired marks are arranged extending in the first direction, and the paired marks are arranged to be close to two memory sub-regions respectively, the two memory sub-regions being adjacent to each other via the peripheral region with respect to the first direction.

Claim 20 expressly contains 112(b) indefiniteness rejections that if remedied may be allowable.  

Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 15, the reference point, the first point, and the second point are extracted in accordance with a measured strain amount of the shot region in the upper hierarchical layer or simulated stress of the shot region in the upper hierarchical layer.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 19, the stacked structure is removed in the second region and an insulating layer of which a thickness reaches at least a height of a top surface of the stacked structure in the first region is formed in the second region.
Prior-Art
The prior-art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form.
Reference C illustrates marks (406 and 404 with different center points 402a and 404a respectively) along with marks (408 and 405 with difference center points 402b and 405b respectively). These pairs of marks are formed to balance the stress from chip regions. The marks are mirror-images of each other.  
Applicant Response
	When responding, please explain how amendments overcome all references including Reference C. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895